DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed February 3, 2021 and February 21, 2021 have been considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9, 13-15, 18 and 23-25 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela), US 5058583 to Geddes et al. (Geddes) and US 5231990 to Gauglitz (Gauglitz).
 
In regards to Claims 7 and 8, Joo teaches a method for detecting whether a cardiac pulse is presented in a patient and administering defibrillation therapy to the patient, comprising: sensing two or more different physiological parameters of the patient, the sensing including capturing physiological data of each of the two or more physiological parameters; including at least an acoustic signal (see entire document, for example page 20 “an analysis of ECG data may be combined with an analysis of PCG data to determine the presence of a cardiac pulse in the patient"), wherein physiological date of one of the physiological signals is an impedance signal that corresponds to an impedance of the patient (see entire document, for example page 17, lines 25-26 “motion on the part of the patient is detected by an impedance channel”, page 19, lines 3-4 “Other means include observing changes in impedance of the patient that are indicative of a change in volume in the patient's lungs.” and lines 33-34 “One method for determining whether CPR is being administered is to monitor patient impedance to observe patterns of 

Pacela teaches an impedance measuring system (Title) which includes impedance signal data measured with a high-frequency, low-level current for the purpose safety (see entire document, for example col. 8, ll 3-8 “Since the bioelectrical impedance measurement involves the application of a 

Still further Joo teaches “variations in the patient's transthoracic impedance may be associated with the discharge of blood from the heart. By monitoring characteristic variations in the patient's transthoracic impedance, the pulse detection process may monitor the patient's cardiac output and hence determine the presence of a cardiac pulse.” (see entire document, for example page 20, ll. 22-25) and Joo also teaches “Electrocardiogram (ECG) data obtained from the patient may also be used in connection with the PCG data to determine the presence of a pulse in the patient.” (see entire document, for example page. 3, ll 30-35). 

 Geddes teaches applying a bandpass filter to the impedance signal to isolate a first portion of the impedance signal corresponding to cardiac blood flow and to and to filter out a second portion of the impedance signal corresponding to respiration for the purpose of determining cardiac output (see entire document, for example col. 4, ll 3-6 “cardiac output” and col. 7, ll 15-25 “Respiratory impedance artifacts are filtered out with a high-pass filter in filter 46, which is designed to pass only impedance signals corresponding to mechanical activity of the ventricle….Alternatively, the filter may be of a bandpass type which rejects both the carrier frequency and the lower respiratory frequencies.”).  See also Gauglitz, Claims 47, 51 and 57 which teaches “a bandpass filter to remove unwated ECG signals and respiration monitor signals”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the 

In regards to Claim 9, Pacela teaches one of the current has a frequency in a range from about 10 kilohertz (kHz) to about 100 kilohertz (kHz) (see entire document, for example col. 1, lines 63-64 “Typically, the current employed to measure bioelectrical impedance is an alternating, sinusoidal current in the range of 10 to 100 KHz.”). 

In regards to Claim 13, Joo teaches providing a display showing a presentation of at least one of the two or more physiological signals of the patient (see entire document, for example page 1 “PCG waveform that may be recorded and displayed, as shown by the middle graph in FIGURE I.")

In regards to Claims 14 and 25, Joo teaches prompting delivery of chest compressions or cardiopulmonary resuscitation to the patient if a cardiac when a cardiac pulse is determined not present in the patient based, at least in part, on the photodetection signal (see entire document, for example page 18 “the process 200 proceeds to a block 222 where the AED advises the operator to commence providing CPR therapy 25 to the patient, e.g., by using the message "No shock advised ... start CPR. Returning to decision block 214, if a non-shockable cardiac rhythm is found in the patient, the process 200 proceeds to block 222 and advises the operator to provide CPR therapy.” and page 19 “If during the CPR period of block 222. the AED determines that CPR is not being administered to the patient, the AED may remind the operator to provide CPR therapy to the patient.” and Claim 59 “the processing unit is configured to prompt 

In regards to Claim 15, Joo teaches one of the physiological parameters is an electrocardiogram (ECG) signal sensed in the patient, and in which the physiological data includes ECG data (see entire document, for example page 3, ll 30-31 “Electrocardiogram (ECG) data obtained from the patient may also be used in connection with the PCG data to determine the presence of a pulse in the patient.”).

In regards to Claim 18, Joo teaches analyzing the ECG data for ventricular tachycardia and prompting delivery of defibrillation therapy to the patient when the patient is determined to be pulseless and experiencing ventricular tachycardia (Claim 18) (see entire document, for example pages  3 – 4 “If the time at which the QRS complex occurs is within an expected time of when the heart sound appeared to occur a cardiac pulse is determined to be present in the patient. In another approach the ECG data is evaluated for the presence of a QRS complex to gate the heart sound detection process. If an R-wave occurs in the ECG data, the PCG data should indicate the presence of a heart sound following the R-wave if a cardiac pulse is present. If a heart sound is not detected following an R-wave, the patient may be in a state of pulseless electrical activity (PEA); and page 20, first paragraph).  

In regards to Claim 23, Pacela teaches one of the current has a frequency in a range from about 10 kilohertz (kHz) to about 100 kilohertz (kHz) (see entire document, for example col. 1, lines 63-64 “Typically, the current employed to measure bioelectrical impedance is an alternating, sinusoidal current in the range of 10 to 100 KHz.”). 

In regards to Claim 24, Joo teaches analyzing the impedance-sensing signal to determine the presence of respiration in the patient and prompting delivery of rescue breathing therapy to the patient when respiration is determined not present in the patient (Claim 24) (see entire document, for example page 8 “the processing unit 38 may cause the defibrillation pulse generator 50 to automatically deliver the defibrillation pulse when specified conditions (e.g. .. expiration of a predetermined period of time acceptable measured patient impedance, etc.) are met.” and pages 17, 19).

Claims 10 and 11 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela), US 5058583 to Geddes et al. (Geddes) and US 5231990 to Gauglitz (Gauglitz) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US005999852A to Elabbady et al. (Elabbady).  In regards to Claims 10 and 11, Joo modified teaches the essentials of the claimed invention, including one of the physiological signals is an impedance signal that reflects an impedance of the patient, except for evaluating the impedance signal data comprises calculating energy in the impedance signal data and comparing the energy in the impedance signal data with a threshold energy. Elabbady teaches evaluating the impedance signal data comprises calculating energy in the impedance signal data and comparing the energy in the impedance signal data with a threshold energy for the purpose of safely providing defibrillation (see entire document, for example Claim 16 "The defibrillator of claim 9, further comprising an energy dump in electrical communication with the energy store for receiving and dissipating electrical energy, wherein the control system causes the charge stored in the energy store to be discharged into the energy dump instead of the patient if a measurement of the patient's transthoracic impedance made during delivery of the defibrillation pulse varies in excess of a threshold from the impedance measurement made by the impedance measuring circuit prior to delivery of the defibrillation pulse.”). Therefore, it would have been .  

Claims 16, 17 and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela), US 5058583 to Geddes et al. (Geddes) and US 5231990 to Gauglitz (Gauglitz) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US20010047140 to Freeman (Freeman).

In regards to Claim 16, Joo modified teaches the essential features of the claimed invention, except for the feature indicative of the presence of a cardiac pulse from the ECG data is determined by evaluating the ECG data for the presence of a ventricular complex. Freeman teaches the feature from the ECG data is determined by evaluating the ECG data for the presence of a ventricular complex for the purpose of providing complex combinations of therapy (see entire document, for example para. 0050 “The resuscitation control box might discover, for example, that the patient who is undergoing CPR is experiencing a non-shockable rhythm such as bradycardia, in which case the CPR is required in order to keep the patient alive, but then the resuscitation control box may discover that the rhythm has changed to ventricular fibrillation in the midst of CPR, in which case the resuscitation control box would instruct the rescuer to stop performing CPR so as to allow the resuscitation control box to perform more analysis and possibly apply one or more shocks to the patient. Thus, the invention integrates the rescuer into a sophisticated scheme that allows complex combinations of therapy.”, and Claims 9 and 14). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the evaluating 

In regards to Claim 17, Joo teaches evaluating physiological signal data from one or more of the other physiological signals using the physiological signal data that corresponds in time proximity to the ventricular complex (see entire document, for example pages 3 – 4 “If the time at which the QRS complex occurs is within an expected time of when the heart sound appeared to occur a cardiac pulse is determined to be present in the patient. In another approach the ECG data is evaluated for the presence of a QRS complex to gate the heart sound detection process. If an R-wave occurs in the ECG data, the PCG data should indicate the presence of a heart sound following the R-wave if a cardiac pulse is present. If a heart sound is not detected following an R-wave, the patient may be in a state of pulseless electrical activity (PEA); and page 20, first paragraph).  

In regard to Claim 22, Freeman teaches reporting the return of spontaneous circulation in the patient when a cardiac pulse is determined present in the patient after delivery of defibrillation therapy to the patient (see entire document, for example para. 0056 “after each shock to determine whether another shock is required… Once the resuscitation control box has caused defibrillation shocks to be applied to the patient, the resuscitation control box automatically senses the patient's condition, and depending on the patient's condition will either prompt the responder to perform CPR or will not prompt the respond to perform CPR.”). Also see Joo, Claim 9 “repeating the steps of obtaining PCG data. analyzing the PCG data for a feature indicative of the presence of a heart sound, and determining whether a heart sound is present based on the feature, to produce two or more determinations of the presence of a heart sound; and (b) determining the presence of a cardiac pulse in the patient based on the number of determinations indicating the presence of a heart sound".

Claim 19 is rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela), US 5058583 to Geddes et al. (Geddes) and US 5231990 to Gauglitz (Gauglitz) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US005476500A to Fain et al. (Fain).  In regards to Claim 19, Joo modified teaches the essential features of the claimed invention, except for delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute. Fain teaches delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute for the purpose of correction of ventricular tachycardia (see entire document, for example Col. 1, lines 12-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply defibrillation taught by Joo with delivery of defibrillation therapy when the patient is determined to be pulseless and experiencing ventricular tachycardia with a rate exceeding 100 beats per minute taught by Fain for the predictable purpose of correction of ventricular tachycardia. 

Claims 20 and 21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over WO 01/22885 A1 to Joo et al. (Joo) in view of US 3871359 to Pacela (Pacela), US 5058583 to Geddes et al. (Geddes) and US 5231990 to Gauglitz (Gauglitz) as applied to Claims 7-9, 13-15, 18 and 23-25 above, in further view of US005405362A  to Kramer et al. (Kramer).  In regards to Claims 20 and 21, Joo modified teaches the essential features of the claimed invention including identifying the QRS complex and the R wave and identifying PEA (see pages 3 and 4), except does not explicitly teach analyzing the ECG data for at least ventricular fibrillation (VF), ventricular tachycardia (VT), and asystole, and when the patient is determined to be pulseless and not in a VF, VT, or asystole condition, then prompting delivery of electrotherapy to the patient designed specifically for pulseless electrical activity (PEA) (Claim 20) and analyzing the ECG . 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Joshi, S. M., and P. C. Pandey. "A cardiac output monitor using impedance phethysmography." Proc. Int. Conf. on Recent Advances in Biomedical Engg. 1994 (Joshi) which teaches at page 158, “The waveform is bandpass filtered and differentiated by Ul8 and Ul9 respectively to get the (de/dt) waveform. The sharp peak of (de/dt) waveform corresponding to the QRS complex is used as a trigger for ensemble averaging the (dZ/dt) waveform over a number of cycles to reduce the effect of breathing artifacts.”).

Response to Amendments and Arguments
Applicant's amendments and arguments filed April 27, 2021 have been fully considered.  Accordingly, the claim rejections under 35 USC 112 are withdrawn. Applicant’s arguments with respect to independent Claims 7 and 14 have been considered but are moot because the new ground of rejection . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MITCHELL E. ALTER
Examiner
Art Unit 3791


/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791